Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2. The RCE filed on July 13, 2021 has been received and made of record. In response to Final Office Action on April 14, 2021, and Advisory Action on June 21, 2021, applicant amended independent claims 1, 10, 15 and dependent claim 6. Claims 2-5, 7, 9, 11-14, and 16-19 are maintained. Applicant cancelled dependent claim 8. Claim 6 has been rewritten as an independent claim incorporating the limitations of claim 8 and partly from claim 15. NO claim has been added after the Final Office action. Therefore, claims 1-7 and 9-19 are pending for consideration.

Information Disclosure Statement

3	The information disclosure statement (IDS) submitted on May 03, 2021 was filed before the mailing date of the RCE application on July 13, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments

4.	Applicant's arguments, in "Remarks" filed on July 13, 2021 with respect to independent claim 1, and 10 have been considered but are moot in view of new ground of rejection as necessitated by applicant's amendment.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 2, 5, 10, 11, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over HA(US 2017/0162112 A1) in view of FENG et al.(CN 109166527 A, Equivalent to US 2021/0201804 A1) (herein after FENG).

Regarding claim 1, HA teaches an array substrate, comprising:

a plurality of gate scanning lines(gate lines GL, fig.1) extending in a first direction;
(data lines DL, fig.1) extending in a second direction and a plurality of detection signal lines (reference voltage line RVL, figs.2&5) extending in the second direction(fig.5), wherein the plurality of data lines and the plurality of gate scanning lines are crossed to define a plurality of pixel circuits(pixels SP, figs.1,2&5) arranged in an array;

wherein each pixel circuit(SP, fig.2) of the plurality of pixel circuits comprises: a first transistor(T2), a second transistor(T1), a driving transistor(DRT), a capacitor(Cst), and a light emitting device(OLED), and the first transistor (T2) and the second transistor(T1) in the each pixel circuit are electrically connected to different gate scanning lines (T2, SCAN(n), T1, SCAN(n-1) fig.5);

for the each pixel circuit, the first transistor(T2) is configured to provide a data signal provided by a data line (DL) connected to the first transistor(T2) to a gate of the driving transistor(second node N2, DRT, Para-61);

the second transistor(T1) is configured to acquire an anode potential of the light emitting device(first node N1, OLED), and provide the anode potential to a corresponding detection signal line(Para 84-97);

(DRT) is configured to drive the light emitting device to emit light according to the data signal (Para-61); and

the capacitor(Cst) is configured to stabilize a voltage(Para-69) between the gate(N2) of the driving transistor and a second electrode(N1) of the driving transistor(DRT);

a gate of the second transistor(T1) in the each pixel circuit of any row((n-1)th row, fig.5) of pixel circuits and a gate of the first transistor(T2) in the each pixel circuit of a next row(nth row, fig.5)of pixel circuits are directly connected to a same gate scanning line(SCAN(n-1) fig.5).

Nevertheless, HA is not found to teach expressly the array substrate, wherein a gate of the second transistor in the each pixel circuit of a row before last row of pixel circuits and a gate of the first transistor in the each pixel circuit of the last row of pixel circuits are not directly connected to a same gate scanning line in the pixel circuits of the plurality of pixel circuits.

However, FENG teaches a display device, wherein except a last row of pixel circuits of the plurality of pixel circuits(sub-pixels unit 40, fig.3), a gate of the second transistor(T2/420, fig.3) in the each pixel circuit of any row(first row) of pixel circuits and a gate of the first transistor(T1/411) in the each pixel circuit of a next row(second row connected to OT<2>) of pixel circuits are directly connected to a same gate scanning line(fig.3, and related text). FENG also discloses the second transistor(T2) is configured to acquire an anode potential of the light emitting device(OLED), and provide the anode potential to a corresponding detection signal line(Para-64).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified HA with the teaching of FENG to include the feature in order to provide a display panel having reduced number of output terminals of the gate driving circuit, further reduced frame size of the display device using electronic panel, and improved PPI of the display device. 

Regarding claim 2, HA as modified by FENG teaches the array substrate according to claim 1, wherein in the each pixel circuit(SP, HA; 40, FENG),

the gate of the first transistor(T2, fig.5, HA) is electrically connected to a gate scanning line(SCAN(n-1), fig.5, HA) in a current row, a first electrode of the first transistor is (DL, fig.5, HA), and a second electrode of the first transistor is electrically connected to the gate(N2, DRT, figs.2&5, HA) of the driving transistor(DRT, figs.2&5, HA);

the gate of the second transistor(T1, HA) is electrically connected to a gate scanning line of a next row(SCAN(n), fig.5, HA), a first electrode of the second transistor(T1, HA) is electrically connected to an anode(N1, fig.2, HA) of the light emitting device(OLED, fig.5, HA), and a second electrode of the second transistor(T1, HA) is electrically connected to the corresponding detection signal line(RVL, fgi.5, HA);

a first electrode of the driving transistor(DRT, HA) is electrically connected to a first voltage signal line(DVL,  fig.5, HA), and a second electrode of the driving transistor (DRT) is electrically connected to the anode(first node N1, fig.2, HA) of the light emitting device(OLED, figs.2&5, HA); and
a first electrode of the capacitor(Cst) is electrically connected to the gate(second node N2, fig.2, HA) of the driving transistor(DRT), and a second electrode of the capacitor(Cst) is electrically connected to the second electrode(first node N1, fig.2, HA) of the driving transistor(DRT, figs.2&5, HA).

claim 5, HA as modified by FENG teaches the array substrate according to claim 1, wherein the array substrate comprises at least: red sub-pixels, green sub-pixels, blue sub-pixels and white sub-pixels(Para-79, FENG)(for motivation see the rejection of claim 1); wherein the red sub-pixels, the green sub-pixels, the blue sub-pixels and the white sub-pixels are arranged in a grid shape(plurality of sub-pixel units arranged in an array, FENG).

Claim 10 is rejected for the same reason as mentioned in the rejection of claim 1 since both claims recite identical claim limitations except for minor wording and insignificant change in terminology.
 
Claim 11 is rejected for the same reason as mentioned in the rejection of claim 2 since both claims recite identical claim limitations.

Claim 14 is rejected for the same reason as mentioned in the rejection of claim 5 since both claims recite identical claim limitations.

Regarding claim 15, HA as modified by FENG teaches a display device, comprising a display panel according to claim 10(see rejection of claim 10).
Claim 16 is rejected for the same reason as mentioned in the rejection of claim 2 since both claims recite identical claim limitations.

Claim 19 is rejected for the same reason as mentioned in the rejection of claim 5 since both claims recite identical claim limitations.

8.	Claims 3, 4, 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over HA(US 2017/0162112 A1) in view of FENG et al.(CN 109166527 B, Equivalent to US 2021/0201804 A1) and further in view of Tokuda et al.(US 2009/0109148 A1)(herein after Tokuda).
Regarding claim 3, HA as modified by FENG is not found to teach expressly the array substrate according to claim 2, wherein pixel circuits in two adjacent columns of the plurality of pixel circuits are symmetrically arranged.

However, Tokuda teaches an organic electro-luminescent display device, wherein pixel circuits in two adjacent columns of the plurality of pixel circuits are symmetrically arranged(figs.1,5&7).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified HA further with the teaching of Tokuda to 

Regarding claim 4, HA as modified by FENG and Tokuda teaches the array substrate according to claim 3, wherein the pixel circuits in two adjacent columns form a group(PIX11, PIX12, figs.4-7), and pixel circuits in each group share one first voltage signal line(POWER1, fig.7, Tokuda).

Claim 12 is rejected for the same reason as mentioned in the rejection of claim 3 since both claims recite identical claim limitations. 

Claim 13 is rejected for the same reason as mentioned in the rejection of claim 4 since both claims recite identical claim limitations. 

Claim 17 is rejected for the same reason as mentioned in the rejection of claim 3 since both claims recite identical claim limitations.
 
Claim 18 is rejected for the same reason as mentioned in the rejection of claim 4 since both claims recite identical claim limitations. 
Allowable Subject Matter
9.	Claims 6, 7 and 9 are allowed.

10.    The following is a statement of reasons for allowance:

Claim 6: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicant's invention, "----; in a first data writing stage, providing a first voltage signal to the gate scanning line connected to the first transistor in the each pixel circuit, providing the first voltage signal to the gate scanning line connected to the second transistor in the each pixel circuit, and providing a first data signal to the data line connected to the first transistor in the each pixel circuit; in a first charging stage, providing a second voltage signal to the gate scanning line connected to the first transistor in the each pixel circuit, providing the first voltage signal to the gate scanning line connected to the second transistor in the each pixel circuit, and providing a second data signal to the data line connected to the first transistor in the each pixel circuit; and in a mobility detection stage, providing the first voltage signal to the gate scanning line connected to the first transistor in the each pixel circuit, providing the first voltage signal to the gate scanning line connected to the second transistor in the each pixel circuit, providing the second data signal to the data line connected to the first transistor in the each pixel circuit; wherein potentials of the first voltage signal and the second voltage signal are opposite, and potentials of the first data signal and the second data signal are opposite” with all other limitations cited in claim 6.

Claim 7 and 9 are allowed because of their dependency on the allowed base claim respectively.

Examiner Note
11.	The Examiner cites particular figures, paragraphs, columns and line numbers in the reference, as applied to the claims below. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692